UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 16-1365


JOHN M. DICKSON, JR.,

               Plaintiff - Appellant,

          v.

U. S. DEPARTMENT OF JUSTICE, ATTORNEY GENERAL OF THE U. S.
A., MRS. LORETTA E. LYNCH, in her individual capacity,
acting under color of federal and state law, acting as a
person and member of a criminal enterprise Under The (RICO)
Act of Title 18 U.S. Code 1962; MR. ERIC HOLDER, FORMER
ATTORNEY GENERAL OF THE U. S. A., OF COVINGTON & BURLING,
LLP, in his individual capacity, acting under color of
federal and state law, acting as a person and member of a
criminal enterprise, under The (RICO) Act of Title 18 U.S.
Code 1962; U. S. DEPARTMENT OF JUSTICE, U. S. ATTORNEY,
EASTERN DISTRICT, VIRGINIA, MR. DANA J. BOENTE, in his
individual capacity, acting under color of federal and state
law, acting as a person and member of a criminal enterprise,
under The (RICO) Act of Title 18 U.S. Code 1962; U. S.
DEPARTMENT OF JUSTICE, ASSISTANT U. S. ATTORNEY, EASTERN
DISTRICT, VIRGINIA, MR. GEORGE M. KELLEY, III, in his
individual capacity, acting under color of federal and state
law, acting as a person and member of a criminal enterprise,
under The (RICO) Act of Title 18 U.S. Code 1962; FBI
DIRECTOR JAMES B. COMEY, in his Individual capacity, acting
under color of federal and state law, acting as a person and
member of a criminal enterprise, under The (RICO) Act of
Title 18 U.S. Code 1962; FORMER FBI DIRECTOR MR. ROBERT SWAN
MUELLER, III, in his Individual capacity, acting under color
of federal and state law, acting as a person and member of a
criminal enterprise, under The (RICO) Act of Title 18 U.S.
Code 1962; FBI AGENT MRS./MS. KATHERINE ANDREWS, former
special agent in charge of the Newport News Field office, in
her individual capacity, acting under color of federal and
state law, acting as a person and member of a criminal
enterprise; FBI NEWPORT NEWS FIELD OFFICE, JOHN/JANE DOE(S),
SUPERVISOR   TECHNICAL  AGENT(S),   in   his/her  individual
capacities, acting under color of federal and state law,
acting as a person(s) and member(s) of a criminal
enterprise, under The (RICO) Act of Title 18 U.S. Code 1962;
FBI NEWPORT NEWS FIELD OFFICE, JOHN/JANE DOE(S), TECHNICAL
AGENT(S), in their individual capacities, acting under color
of federal and state law, acting as a person(s) and
member(s) of a criminal enterprise, under The (RICO) Act of
Title 18 U.S. Code 1962; FBI NEWPORT NEWS FIELD OFFICE,
JOHN/JANE DOE(S) SUPERVISOR FIELD AGENT(S), in their
individual capacities, acting under color of federal and
state law, acting as a person(s) and member(s) of a criminal
enterprise, under The (RICO) Act of Title 18 U.S. Code 1962;
FBI NEWPORT NEWS FIELD OFFICE, JOHN/JANE DOE(S) FIELD
AGENT(S), in their individual capacities, acting under color
of federal and state law, acting as a person(s) and
member(s) of a criminal enterprise, under The (RICO) Act of
Title 18 U.S. Code 1962; U. S. MARSHALS, MR. JOHN DOE (A),
in his individual capacity, acting under color of federal
and state law, acting as a person and member of a criminal
enterprise, under The (RICO) Act of Title 18 U.S. Code 1962;
U. S. MARSHALS, MR. JOHN DOE (B), in his individual
capacity, acting under color of federal and state law,
acting as a person and member of a criminal enterprise,
under The (RICO) Act of Title 18 U.S. Code 1962;
COMMONWEALTH’S ATTORNEY FOR THE CITY OF HAMPTON VIRGINIA,
MR. ANTON BELL, in his individual capacity, acting under
color of state law, acting as a person and member of a
criminal enterprise, under The (RICO) Act of Title 18 U.S.
Code 1962; CHIEF OF POLICE, MR. TERRY L. SUIT, FOR THE CITY
OF HAMPTON VIRGINIA, in his individual capacity, acting
under color of state law, acting as a person and member of a
criminal enterprise, under The (RICO) Act of Title 18 U.S.
Code 1962; FORMER CITY OF HAMPTON POLICE CHIEF THOMAS
TOWNSEND, in his individual capacity, acting under color of
state law, acting as a person and member of a criminal
enterprise, under The (RICO) Act of Title 18 U.S. Code 1962;
FORMER CITY OF HAMPTON POLICE CHIEF CHARLES JORDAN, in his
individual capacity, acting under color of state law, acting
as a person and member of a criminal enterprise, under The
(RICO) Act of Title 18 U.S. Code 1962; CITY OF HAMPTON
VIRGINIA   POLICE   DIVISION’S   HOMELAND   SECURITY   UNIT,
SUPERVISORY POLICE OFFICER(S) JOHN/JANE DOE(S), in their
individual capacities, acting under color of state law,
acting as a person(s) and member(s) of a criminal
enterprise, under The (RICO) Act of Title 18 U.S. Code 1962;
CITY OF HAMPTON VIRGINIA POLICE DIVISION’S HOMELAND SECURITY
UNIT, TECHNICAL POLICE OFFICER(S) JOHN/JANE DOE(S), in their

                               2
individual capacities, acting under color of state law,
acting as a person(s) and member(s) of a criminal
enterprise, under The (RICO) Act of Title 18 U.S. Code 1962;
CITY OF HAMPTON VIRGINIA POLICE DIVISION’S HOMELAND SECURITY
UNIT, FIELD POLICE OFFICER(S) JOHN/JANE DOE(S), E.G., DRIVER
OF PLATE #ZNE2063, in their/his individual capacities,
acting under color of state law, acting as a person and
member of a criminal enterprise, under The (RICO) Act of
Title 18 U.S. Code 1962; CITY OF HAMPTON VIRGINIA POLICE
DETECTIVE MR. JOHN PROCTOR, in his individual capacity,
acting under color of state law, acting as a person and
member of a criminal enterprise, under The (RICO) Act of
Title 18 U.S. Code 1962; CITY OF HAMPTON VIRGINIA POLICE
DETECTIVE MR. JASON DOE, in his individual capacity, acting
under color of law, acting as a person and member of a
criminal enterprise, under The (RICO) Act of Title 18 U.S.
Code 1962; FBI AGENT/CITY OF HAMPTON VIRGINIA POLICE
DETECTIVE MR. DOE LIE/LYE, in his individual capacity,
acting under color of state and federal law, acting as a
person and member of a criminal enterprise, under The (RICO)
Act of Title 18 U.S. Code 1962; CITY OF HAMPTON VIRGINIA
POLICE OFFICER EDDIE CAUSE, DRIVER OF POLICE CRUISER 6401,
in his individual capacity, acting under color of state law,
acting as a person and member of a criminal enterprise,
under The (RICO) Act of Title 18 U.S. Code 1962; CITY OF
HAMPTON VIRGINIA POLICE OFFICER EMANUEL REYES, BADGE NUMBER
491, in his individual capacity, acting under color of state
law, acting as a person and member of a criminal enterprise,
under The (RICO) Act of Title 18 U.S. Code 1962; CITY OF
HAMPTON VIRGINIA POLICE OFFICER DOE SANCHEZ, BADGE NUMBER
542, in his individual capacity, acting under color of state
law, acting as a person and member of a criminal enterprise,
under The (RICO) Act of Title 18 U.S. Code 1962; CITY OF
HAMPTON   VIRGINIA  POLICE  OFFICER   DOE  ELLIOT,   in  his
individual capacity, acting under color of state law, acting
as a person and member of a criminal enterprise, under The
(RICO) Act of Title 18 U.S. Code 1962; CITY OF HAMPTON
VIRGINIA POLICE OFFICER DOE MARCHEISITO, in his individual
capacity, acting under color of state law, acting as a
person and member of a criminal enterprise, under The (RICO)
Act of Title 18 U.S. Code 1962; CITY OF HAMPTON VIRGINIA
POLICE OFFICER DOE MARMET, in his individual capacity,
acting under color of state law, acting as a person and
member of a criminal enterprise, under The (RICO) Act of
Title 18 U.S. Code 1962; CITY OF HAMPTON VIRGINIA C/O CITY
ATTORNEY JOHN/JANE DOE, in its individual capacity and as a
person, acting under color of state law, acting as a person

                               3
and member of a criminal enterprise, under The (RICO) Act of
Title 18 U.S. Code 1962; CITY OF HAMPTON VIRGINIA POLICE
DEPARTMENT, in its individual capacity and as a person,
acting under color of state law, acting as a person and
member of a criminal enterprise, under The (RICO) Act of
Title 18 U.S. Code 1962; CITY OF NEWPORT NEWS VIRGINIA C/O
CITY ATTORNEY COLLINS L. OWENS, JR., in its individual
capacity and as a person, acting under color of state law,
acting as a person and member of a criminal enterprise,
under The (RICO) Act of Title 18 U.S. Code 1962; CITY OF
NEWPORT NEWS VIRGINIA POLICE DEPARTMENT, in its individual
capacity and as a person, acting under color of state law,
acting as a person and member of a criminal enterprise,
under The (RICO) Act of Title 18 U.S. Code 1962; CITY OF
NEWPORT NEWS VIRGINIA POLICE OFFICER JOHN DOE, in its
individual capacity and as a person, acting under color of
state law, acting as a person and member of a criminal
enterprise, under The (RICO) Act of Title 18 U.S. Code 1962;
MRS. ARIANE ARAMBURO JENKINS OF KTUU-TV, acting as a person
and member of a criminal enterprise, under The (RICO) Act of
Title 18 U.S. Code 1962; MR./MRS. JOHN/JANE DOE(S), TRAFFIC
MANGERS (MEDIA GENERAL, INC., WAVY BROADCASTING, LLC), in
their individual capacities, acting under color of state and
federal law, acting as a person(s) and member(s) of a
criminal enterprise, under The (RICO) Act of Title 18 U.S.
Code 1962; MEDIA GENERAL INC., WAVY BROADCASTING, LLC, C/O
MR. VINCENT L. SADUSKY, PRESIDENT AND CEO, in its
individual/official  capacities,   acting  under   color  of
federal and state law, acting as a person and member of a
criminal enterprise, under The (RICO) Act of Title 18 U.S.
Code 1962; CITY OF HAMPTON VIRGINIA POLICE OFFICER JOHN DOE,
in his individual capacity, acting under color of state law,
acting as a person and member of a criminal enterprise,
under The (RICO) Act of Title 18 U.S. Code 1962; CITY OF
HAMPTON VIRGINIA POLICE OFFICER JOHN DOE “DESOTO”, in his
individual capacity, acting under color of state law, acting
as a person and member of a criminal enterprise, under The
(RICO) Act of Title 18 U.S. Code 1962; CITY OF HAMPTON
VIRGINIA POLICE OFFICER DOE TAPLING, in his individual
capacity, acting under color of state law, acting as a
person and member of a criminal enterprise, under The (RICO)
Act of Title 18 U.S. Code 1962; CITY OF HAMPTON VIRGINIA
POLICE DETECTIVE MARK KINCAID, in his individual capacity,
acting under color of state law, acting as a person and
member of a criminal enterprise, under The (RICO) Act of
Title 18 U.S. Code 1962; CITY OF HAMPTON VIRGINIA POLICE
OFFICER R. T. WILLIAMS, in his individual capacity, acting

                               4
under color of state law, acting as a person and member of a
criminal enterprise, under The (RICO) Act of Title 18 U.S.
Code 1962,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:15-cv-00121-AWA-DEM)


Submitted:   August 25, 2016              Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 5
PER CURIAM:

     John M. Dickson, Jr., appeals the district court’s order

dismissing    his   civil   complaint       as   frivolous    under    28   U.S.C.

§ 1915(e)(2)(B)(i) (2012).         We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.          Dickson v. U.S. Dep’t of Justice,

No. 4:15-cv-00121-AWA-DEM (E.D. Va. Mar. 2, 2016).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials     before    this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                        6